                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


    MARIA E. WINDHAM, as Receiver for                        MEMORANDUM DECISION AND
    Marquis Properties, LLC,                                 ORDER DENYING MOTION TO
                                                             APPOINT COUNSEL
                             Plaintiff,
    v.                                                       Case No. 2:18-cv-62 DB

    CRAIG MARTIN SHULTS, et al.,                             District Judge Dee Benson

                             Defendant.                      Magistrate Judge Brooke Wells


           This matter is referred to the undersigned from Judge Dee Benson in accordance with 28

U.S.C. 636(b)(1)(A). 1 Defendant, Gordon Bolster, moves the court for the appointment of

counsel. 2 Mr. Bolster seeks to get a “pro bono Public Defender appointed” to defend him. 3 In

support Mr. Bolster notes that his assets and retirement funds were stolen and he is currently

living on social security.

           The court is sympathetic to Defendant’s hardships, however, a party in a civil action has

no constitutional right to the appointment of counsel. 4 Moreover, this suit is related to a real

estate Ponzi scheme and is one of several “claw back” lawsuits concerning the scheme. 5 As such




1
    ECF No. 80.
2
    ECF No. 81.
3
    Mtn p. 1.
4
 See Durre v. Dempsey, 869 F.2d 543, 547, 1989 WL 16317 (10th Cir. 1989); Bethea v. Crouse, 417 F.2d 504, 505
(10th Cir. 1969) (“We have often said, and it seems to be universally agreed, that no one has a constitutional right to
assistance of counsel in the prosecution or defense of a civil action.”).
5
    See Complaint p. 2, ECF No. 2.
there are not any special considerations for the appointment of counsel like in an employment

discrimination case. 6

        Accordingly, Mr. Bolster’s motion is DENIED.



                   DATED this 18 January 2019.




                                                     Brooke C. Wells
                                                     United States Magistrate Judge




6
  See Castner v. Colorado Springs Cablevision, 979 F.2d 1417, 1421(10th Cir. 1992) (noting factors that are
relevant in determining whether to appoint counsel for a civil litigant in a Title VII action).



                                                         2
